Exhibit 10.03
Pursuant to 17 C.F.R. § 240.24b-2, confidential information (indicated by [***])
has been omitted and has been filed separately with the U.S. Securities Exchange
Commission pursuant to a Confidential Treatment Application filed with the
Commission.
THIRD AMENDMENT TO LEASE AGREEMENT
     THIS THIRD AMENDMENT TO LEASE AGREEMENT (“Third Amendment”) is dated
January 20, 2011 (“Reference Date”), for reference purposes only, and is
effective as of January 1, 2011 (“Effective Date”), and is entered into by and
between Charleston Properties, a California general partnership (“Landlord”) and
Intuit Inc, a Delaware corporation (“Tenant”) with reference to the following
facts and recitals.
RECITALS:
          A. Landlord and Tenant are parties to a Lease Agreement [Phase
2-Buildings A-F] dated July 31, 2003 for approximately 205,613 rentable square
feet (the “Original Lease”).
          B. The original Lease was amended by that certain First Amendment to
Lease Agreement [Phase 2 — Buildings A-F] dated June 29, 2005, (“First
Amendment”), that certain letter agreement dated July 18, 2005 (the “Letter
Amendment”) and that certain Second Amendment to Lease Agreement dated May 25,
2008 [Phase 2 — Buildings A-F] (the “Second Amendment”).
          C. The Letter Amendment added Building A — 2600 Casey Avenue and the
38,527 square feet of Building A to the Premises. The Second Amendment added
Building F — 2593 Coast Expansion Building and the 29,155 square feet of
Building F to the Premises. As of the date of this Third Amendment, the Premises
contain a total of 273,295 square feet.
          D. The Original Lease, as amended by the First Amendment, the Letter
Amendment, the Second Amendment and by this Third Amendment, shall be referred
to herein as the “Lease”.
          E. Landlord and Tenant now wish to extend the term of the Lease and
make certain other changes to the Lease.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Third Amendment and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Landlord and Tenant
covenant and agree as follows:
1. Amendments to Section 1.
     To correct a typographical error, Section 1.A.(i) is deleted in its
entirety and replaced

1



--------------------------------------------------------------------------------



 



with the following:
     (i) approximately 41,366 rentable square feet located at 2650 Casey Avenue,
Mountain View, California known by Landlord as Building B (and known by Tenant
as Building 8) and hereafter referred to as “Building “B” — 2650 Casey.” The
rentable square footage shall be deemed to equal 41,366 rentable square feet
regardless of the actual square footage. Any references elsewhere in the Lease
to 2650 Coast shall be replaced with 2650 Casey.
2. Amendments to Section 2.

  A.   The Lease term (“Term”) set forth in Section 2.A. is hereby extended so
that the Lease term now expires on December 31, 2026.     B.   The first full
paragraph of Section 2.C. is deleted in its entirety and replaced with the
following:

      Provided (i) Tenant is not in default after any applicable notice and cure
period under any of the terms, covenants or conditions of this Lease or of the
Phase 1 Lease and (ii) Tenant and/or its Permitted Assignees are occupying or
conducting business from at least three hundred thousand (300,000) rentable
square feet of the Total Premises, and subject to the terms and conditions set
forth hereafter, Tenant is hereby granted the option (“Option”) to extend the
term of this Lease for the Premises (as constituted as of commencement date of
any Option Period) leased hereunder for one (1) ten (10) year period (“Option
Period”). Tenant shall notify Landlord in writing of Tenant’s exercise of its
option to extend the Lease no later than the earlier of (a) ninety days
following Landlord’s notification to Tenant of the rent increase method Landlord
shall use for the option period as set forth in Section 2.C.1, below, or
(b) fifteen (15) months prior to the Lease expiration date. This Lease shall be
extended for a period of ten (10) years commencing upon the day after the then
expiring Lease term and shall expire ten (10) years later. The monthly Base Rent
during the Option Period shall be as set forth in Paragraph 2.C.1 below.
Tenant’s exercise of the option granted herein shall also be deemed an exercise
of the option to extend the term of the Phase 1 Lease pursuant to the terms of
the Phase 1 Lease.

  C.   Section 2.C.1 is deleted in its entirety and replaced with the following:

      The Base Rent for the Option Period shall be either: (i) [***]; or, (ii)
[***]If Landlord determines that the Base Rent for[***] then[***] and the method
for [***]as well as the [***]If Landlord determines that the Base Rent for
[***]then over the term of [***].

3. Amendments to Section 4.

2



--------------------------------------------------------------------------------



 



  A.   Section 4.A is amended by deleting the periods from and after January 1,
2011 and replacing them with the following:

          YEAR   PERIOD   BASE MONTHLY RENT
Year 1
  January 1, 2011 — December 31, 2011   $[***] ($[***]/SF)
Year 2
  January 1, 2012 — December 31, 2012   $[***] ($[***]/SF)
Year 3
  January 1, 2013 — December 31, 2013   $[***] ($[***]/SF)
Year 4
  January 1, 2014 — December 31, 2014   $[***] ($[***]/SF)
Year 5
  January 1, 2015 — December 31, 2015   $[***] ($[***]/SF)
Year 6*
  January 1, 2016* — December 31, 2016   $[***] ($[***]/SF)
Year 7
  January 1, 2017 — December 31, 2017   $[***] ($[***]/SF)
Year 8
  January 1, 2018 — December 31, 2018   $[***] ($[***]/SF)
Year 9
  January 1, 2019 — December 31, 2019   $[***] ($[***]/SF)
Year 10
  January 1, 2020 — December 31, 2020   $[***] ($[***]/SF)
Years 11-16**
  January 1, 2021 — December 31, 2026   **

 

*   On January 1, 2016, the Base Rent shall [***]. If the [***] then the annual
Base Rent [***] shall [***].



For example, if the [***] then the [***] . In this example, the [***].
 

**   On January 1, 2021, the Base Rent shall [***]. In either case, the annual
Base Rent [***].

  B.   Section 4. E. 6 (Earthquake Insurance Expense Limitation) is deleted in
its entirety and replaced with the following:

      Landlord agrees that Tenant shall be entitled to purchase earthquake
insurance for the Premises rather than Landlord purchasing such insurance and
Tenant reimbursing Landlord therefor as Additional Rent. Any such coverage
obtained by Tenant shall have comparable coverage and deductibles as the
earthquake insurance typically purchased by Landlord for the Premises, shall
name Landlord as the primary insured, and shall otherwise be subject to
Landlord’s reasonable approval including the carrier.

  C.   Section 4.F is deleted in its entirety and replaced with the following:

      Place of Payment of Rent and Additional Rent: All Base Rent hereunder and
all payments hereunder for Additional Rent shall be paid to Landlord and shall
be delivered to the Landlord’s property manager, Willis and

3



--------------------------------------------------------------------------------



 



      Company, at 3130 Alpine Road, Suite 190, Portola Valley, California 94028,
or to such other person or to such other place as Landlord may from time to time
designate in writing; provided, however, that Landlord must provide Tenant with
at least thirty (30) days prior notice of any change to the person or place that
Base Rent and/or Additional Rent is to be paid hereunder. Notwithstanding the
foregoing, Base Rent and Additional Rent may also be paid by Electronic Funds
Transfer. All payments must actually be received by their due date.

4. Amendment to Section 6. The following is added to Section 6:
Tenant may make alterations to the Common Area and the Premises as are depicted
on the conceptual drawings attached to this Third Amendment as Exhibit A. Tenant
shall be responsible for obtaining all governmental approvals necessary for such
work. No governmental approval for the work shall result in the reduction of the
total number of parking spaces permitted for the Total Premises, nor shall it
result in any change in the ratio of parking spaces required for the Total
Premises. Landlord has approved the conceptual drawings, attached, and agrees
that it will not withhold its consent to any final plans for such alterations
provided they are consistent with the approved conceptual plans and that the
construction for such renovations are performed with the necessary governmental
approvals and permits. Notwithstanding the forgoing, if any such alterations
referred to in this subparagraph involve the structural integrity of the
Premises or a Building, the consent requirements of Section 9.A. will apply to
such specific alterations. Furthermore, all other applicable provisions of
Section 9.A. (i.e., all provisions applying to alterations whether or not they
are structural) apply to the alterations referred to in this subparagraph.
If any exterior alterations or modifications are made to the Total Premises that
alter the parking configuration or parking area (including but not limited to
the addition or alteration of walkways, landscaping, drive aisles, parking
stalls, or outdoor amenities which alter the parking configuration or parking
area), Landlord may request in writing that the parking configuration and area
be returned to it’s current design and layout as of January 1, 2011, as such is
set forth on Exhibit B attached hereto. No earlier than 12 months prior and no
later than 7 months prior to the Termination of the Lease Term, Tenant shall
request in writing whether Landlord shall require Tenant to have such parking
areas and configuration restored to its January 1, 2011 design and layout. Once
Landlord has received Tenant’s written request, Landlord shall respond to
Tenant’s written request no later than 6 months prior to the Termination of the
Lease Term, and shall inform Tenant as to whether or not Landlord shall require
Tenant to restore such parking areas to their January 1, 2011 design and layout.
If Tenant fails to provide proper written notice to Landlord as set forth above,
Tenant shall be required to restore such parking areas to their January 1, 2011
design and layout. If Landlord fails to respond to Tenant’s request as required
above, Tenant shall not be required to restore such parking areas to the
January 1, 2011 design and layout.
Other than the restoration requirements described above which are applicable to
alterations which alter the parking configuration or parking area, the
alterations shown on

4



--------------------------------------------------------------------------------



 



Exhibit A shall be subject to the same restoration requirements as are described
in Section 9.D.1.
5. Amendments to Section 9.

  A.   Section 9.A. is deleted in its entirety and replaced with the following:

      Alterations: Subject to the following, Tenant may make any alterations or
additions to the Premises, without the consent of Landlord, which do not affect
the structural integrity of the Premises or a Building (including, without
limitation altering a structural member of the Building or placing excessive
loads on any floor or roof) or the external appearance of a Building. Prior to
commencing any such Alterations which could potentially affect the structural
integrity of the Premises or a Building, Tenant shall provide to Landlord a
report of a licensed structural engineer providing an opinion as to whether such
Alteration shall affect the structural integrity of the Premises or the
Building. Any alterations or additions which could affect the structural
integrity of the Premises or a Building, or, the external appearance of a
Building shall require Landlord’s prior written consent such consent not to be
unreasonably withheld or delayed. Any alterations or additions except moveable
furniture and trade fixtures, shall at once become a part of the Premises and
belong to Landlord. Any and all alteration or additions shall be made at
Tenant’s sole cost and expense. Any modifications to the Premises, Building,
Building systems, or any other property owned by Landlord that are required by
governmental code, or otherwise, as a result of Tenant’s alterations or
additions shall be made at Tenant’s sole cost and expense. Tenant shall retain
title to all moveable furniture and trade fixtures. All heating, lighting,
electrical, air conditioning, attached partitioning, drapery, carpeting and
floor installations made by Tenant, together with all property that has become
an integral part of the Premises, shall not be deemed trade fixtures. Tenant
agrees that it will not proceed to make any alterations or additions until five
(5) days after written notice to Landlord of Tenant’s intention to commence such
work in order that Landlord may post appropriate notices to avoid any liability
to contractors or material suppliers for payment for Tenant’s improvements.
Tenant shall at all times permit such notices to be posted and to remain posted
until the completion of work. Tenant shall, if required by Landlord, secure at
Tenant’s own cost and expense, a completion and lien indemnity bond, reasonably
satisfactory to Landlord for work in excess of $1,000,000.00. Tenant further
covenants and agrees that any mechanic’s liens filed against the Premises or
against the Building or Complex for work claimed to have been done for, or
materials claimed to have been furnished to Tenant, will be discharged by
Tenant, by bond or otherwise, within thirty (30) days after the filing thereof,
at the cost and expense of Tenant. Within thirty (30) days of the completion of
any alterations or additions by Tenant, Tenant shall provide Landlord with “As
Built” plans depicting the actual condition of the portion of the Premises which
have been altered. Any

5



--------------------------------------------------------------------------------



 



      exceptions to the foregoing must be made in writing and executed by both
Landlord and Tenant. (The As Built plans will include an available hard set of
plans as well as the CAD Drawings)

  B.   Section 9.D. is deleted in its entirety and replaced with the following:

      Restoration: For any alterations or additions which Tenant constructs
after January 1, 2019, Tenant must inform Landlord of such alterations or
additions prior to the construction of such alterations or additions and must
request in writing whether or not Landlord will require Tenant to remove such
alterations or additions upon the expiration or earlier termination of the Lease
and restore the Premises to the condition existing prior to such alterations or
additions. If Tenant fails to so notify Landlord in writing of such alterations
or additions, upon the expiration or earlier termination of the Lease, Tenant
must remove such alterations or additions and must restore the Premises to the
condition existing prior to such alterations or additions. The notice of Tenant
shall provide Landlord with a detailed description and depiction of such
alterations or additions. Once such notice and detailed description and
depiction has been received by Landlord, Landlord shall be required to respond
to Tenant’s request within fifteen (15) business days. If Tenant’s written
notice complies with the foregoing and if Landlord fails to notify Tenant
whether Tenant shall be required to remove the subject alteration or addition at
the expiration or earlier termination of this Lease, it shall be assumed that
Landlord shall not require the removal of the subject alteration or addition.  
      1. Alterations Performed by Tenant Prior to January 1, 2019: Landlord
agrees to accept all alterations or additions performed by Tenant upon the
Premises prior to January 1, 2019, including, without limitation, all
alterations and additions performed by Tenant upon the Premises prior to the
Effective Date, and Tenant shall not be required to remove such alterations or
additions upon the expiration or earlier termination of the Lease. Landlord’s
acceptance of all alterations or additions performed prior to January 1, 2019 is
not a waiver by Landlord of the requirements, applicable to such alterations and
additions, of Sections 9A, 9B, and 9C, including, by way of example, the
requirement that Tenant timely deliver to Landlord “As Built” plans as set forth
in Section 9B.

6. Amendment to Section 26. A new Subsection E is added to Section 26 as
follows:
E. Confirming Subsection C. Landlord represents and warrants to Tenant that as
of the date of this Third Amendment all of Landlord’s statements set forth in
Section 26.C. remain true and correct. Landlord acknowledges that Tenant is
planning, and may proceed, with spending substantial amounts of money to
renovate the Premises and that this will be done in reliance on the continuing
existence of the Ground Lease, without default or termination, for the full term
of this Lease and during the period of any options to extend the term which
Tenant

6



--------------------------------------------------------------------------------



 



may choose to exercise. Landlord confirms that it will use commercially
reasonable efforts to obtain from the ground lessor a non-disturbance and
recognition agreement for the benefit of Tenant in a commercially reasonable
form. Tenant acknowledges this non-disturbance and recognition agreement may not
be obtained, if at all, until after the date of this Third Amendment.
7. Amendment to Section 40. The last sentence of the first paragraph of
Section 40 is deleted and the following sentences are inserted in its place:
Subject to Section 9, above (however Landlord’s consent shall not be required
simply because the alterations are exterior), and subject to Tenant obtaining
all necessary governmental approvals, Tenant may, at its sole cost and expense,
install prominent building signage, monument signage and lobby door signage at
the Premises. Tenant shall also be entitled to install additional signage in the
Common Area, such as directional signage for the benefit of the Premises. If
Tenant wishes to install any signage in the Common Area or in a public
right-of—way, Landlord agrees to cooperate with Tenant in seeking governmental
approval of the proposed signage so long as the same is at Tenant’s sole cost
and expense and the same does not alter Landlord’s overall signage rights for
the Complex. All such signage, to the extent of any and all reference to Intuit,
shall be removed by Tenant at the expiration or earlier termination of the Lease
however Tenant shall not be required to restore such areas to their pre-exiting
condition; provided, however, the monuments themselves shall remain at
Landlord’s sole election.
8. Amendments to Section 43.

  A.   The following sentence is added to the end of Section 43.N:

      Tenant is entitled to install upon the Premises and Common Area adjacent
to the Premises and to maintain for the benefit of the Premises its own security
systems, including, without limitation, card readers, cameras, and on-site
security guards. Unless otherwise expressly agreed to in writing by Landlord,
upon the expiration or earlier termination of the Lease, Tenant shall remove all
such items, restore such areas to their pre-existing condition, and surrender
the Premises in accordance with Section 8 of the Lease, which shall include but
shall not be limited to, repairing any damage caused by Tenant’s installation
and removal of such items.

  B.   The following new Subsection P is added to Section 43:

      Subject to Section 9, above (however, without waiving the following
requirements, Landlord’s consent shall not be required simply because patios
associated with such alterations are exterior), Tenant has the right to install
and operate one or multiple partial or full cafeterias within the Premises for
use by its

7



--------------------------------------------------------------------------------



 



      employees, visitors, contractors and guests. This right includes the right
to continue using and/or to create outdoor patio areas for use as part of, and
in the immediate vicinity of, these cafeterias; provided, however such
cafeterias and outdoor use must be in full compliance with all applicable
governmental codes and other governmental requirements and must be consistent
with the quality and design of other Common Areas. Such installations may not
intrude into the parking area or drive isles of the Common Area.

  C.   The following new Subsection Q is added to Section 43:

      Subject to Section 9, above, and Landlord’s consent to the plans and
specifications therefore, not to be unreasonably withheld, Tenant shall have the
right to install in the Premises or on the Common Areas (but not on any roof)
one or more UPS/backup generators to provide backup power for any part of the
Premises. Any UPS/backup generator must be installed in accordance with the
requirements of any CC&Rs applicable to that portion of the Premises and/or the
Common Area and in accordance with all governmental requirements and approvals
and must be consistent with the quality and design of other Common Areas.      
  Upon the expiration or earlier termination of the Lease, Landlord shall have
the right to require Tenant to remove such UPS/backup generators and their
related equipment or have the same left in place. If Landlord requires Tenant to
remove such UPS/backup generators, Tenant shall remove such items, restore such
areas to their pre-existing condition, and surrender the Premises in accordance
with Section 8 of the Lease, which shall include but shall not be limited to,
repairing any damage caused by Tenant’s installation and removal of such items.

  D.   The following new Subsection R is added to Section 43:

      At Tenant’s sole cost, Tenant shall have the right to install, operate and
maintain one or more satellite dishes, microwave or other type of communication
antenna, or other similar device (the “Equipment”) on any roof of the Premises.
There shall be no increase in Base Rent or Additional Rent for this use of any
roof in the Premises. The Equipment shall remain the property of Tenant and,
unless Landlord expressly agrees otherwise in writing, Tenant shall remove all
such items, restore such areas to their pre-existing condition, and surrender
the Premises in accordance with Section 8 of the Lease, which shall include but
shall not be limited to, repairing any damage caused by Tenant’s installation
and removal of such items. If Landlord reasonably believes that the Equipment
poses a human health or environmental hazard that cannot be

8



--------------------------------------------------------------------------------



 



      remediated or has not been remediated within thirty (30) days after Tenant
has been notified thereof, then Tenant shall immediately cease all operations of
the Equipment and Tenant shall remove all of the Equipment within thirty
(30) days thereafter. Tenant shall be responsible for insuring the Equipment and
Landlord shall have no responsibility therefor. Tenant shall indemnify, defend
(by counsel reasonably acceptable to Landlord) and hold harmless Landlord from
any and all claims, demands, liabilities, damages, judgments, costs and expenses
(including reasonable attorneys’ fees) Landlord may suffer or incur arising out
of or related to the installation, use, operation, maintenance, replacement
and/or removal of the Equipment or any portion thereof. If during the Term of
the Lease any roofs must be replaced, Tenant shall temporarily remove the
Equipment at Tenant’s sole expense in order to accommodate such roof
replacement.

9. New Section 46. A new Section 46 is added as follows:
46. RIGHT OF FIRST OFFER TO PURCHASE. During the term of this Lease, if
Landlord, at any time, decides to sell all or any portion of the Premises that
Tenant is then occupying, whether separately or as part of a larger package of
properties, or, decides to assign or sublease the entire Ground Lease (related
to the Premises that Tenant is then occupying) for the remainder of its term,
separately or as part of a larger package of properties (any of these, a “Sale
Transaction”), Landlord shall first deliver to Tenant a notice (the “Transfer
Notice”) that describes the basic terms of the transaction that Landlord desires
to undertake (the “Proposed Transaction”), the purchase price that Landlord will
accept in connection with the Proposed Transaction (the “Desired Price”), and
the material terms and conditions of the Proposed Transaction.
Tenant shall have [***] days after receipt of a Transfer Notice to deliver a
written notice (the “Acceptance Notice”) to Landlord, pursuant to which
Acceptance Notice Tenant agrees to engage in the entire Proposed Transaction
(and not merely for properties that are a part of this Lease) at the Desired
Price and upon the terms and conditions set forth in the Transfer Notice. The
Transfer Notice may contain, at Landlord’s option, the actual proposed purchase
and sale agreement (“PSA”).
If Tenant delivers to Landlord an Acceptance Notice within the [***] day period,
then Landlord and Tenant shall use their good faith efforts during the [***]
days [***] which [***] days shall not, in any event, [***] to reach agreement on
the terms of a Purchase and Sale Agreement with respect to the property
described in the Transfer Notice on the terms and conditions set forth in the
Transfer Notice and on such other terms and conditions as are customary in the
market at that time.
The form of PSA provided by Landlord to Tenant shall provide Tenant with [***]
days [***] .
Tenant’s acquisition shall be subject to Tenant’s required corporate approval of
the

9



--------------------------------------------------------------------------------



 



transaction, however, any such approvals shall be obtained and delivered to
Landlord in writing not later than the Acceptance Notice.
If Tenant fails to timely provide an Acceptance Notice, Landlord may sell the
property described in the Transfer Notice to any other party so long as the
price is not less than ninety-five percent (95%) of the Desired Price; provided,
however, that if Landlord desires to sell such property for a purchase price
less than ninety-five percent (95%) of the Desired Price, then Landlord shall
deliver to Tenant an additional Transfer Notice (with the revised Desired Price)
whereupon Tenant shall have the right and option to purchase the property set
forth in the Transfer Notice for the revised Desired Price, pursuant to the
procedures set forth above. If Tenant fails to provide an Acceptance Notice
within the applicable period and Landlord subsequently consummates the Proposed
Transaction substantially on the terms contained in the Transfer Notice and for
a price not less than ninety-five percent (95%) of the Desired Price, Tenant’s
rights hereunder shall automatically terminate.
Notwithstanding anything in the foregoing to the contrary, at Landlord’s option,
and in addition to all of Landlord’s remedies under the Lease, at law or in
equity, the Right of First Offer to Purchase hereinabove granted to Tenant shall
not be deemed to be properly exercised and shall terminate if any of the
following events occur or any combination thereof occur: (i) Tenant is in
default of the performance of any of the covenants, conditions or agreements to
be performed under the Lease beyond applicable notice and cure periods; and/or
(ii) [***] ; and/or (iii) Tenant has failed to exercise properly this Right of
First Offer to Purchase in a timely manner in strict accordance with the
provisions of this Section. Tenant’s Right of First Offer to Purchase is
personal to Intuit Inc, and may not be assigned or exercised, voluntarily or
involuntarily, by or to, any person or entity other than Intuit Inc, and shall
only be available to and exercisable by Intuit Inc [***] .
Tenant hereby agrees that it will solely be responsible for any and all
brokerage commissions and finder’s fees payable to Jones Lang LaSalle or any
broker representing Tenant in connection with the Right of First Offer to
Purchase described herein, and Tenant’s exercise of the same, and Tenant shall
indemnify, defend and hold Landlord free and harmless against any liability,
claim, judgment, or damages with respect thereto, including attorneys’ fees and
costs. Tenant shall not be responsible for any and all brokerage commissions and
finder’s fees payable to any broker representing Landlord in connection with the
Right of First Offer to purchase described herein, and Landlord shall indemnify,
defend and hold Tenant free and harmless against any liability, claim, judgment
or damages with respect thereto including attorneys’ fees and costs.
Notwithstanding the foregoing, sales or other transfers may be made to the
following persons/entities without any such sale or transfer being a “Sale
Transaction” as set forth above (such that the same does not trigger the Right
of First Offer to Purchase): (i) testamentary or inter vivos transfers to any
partner of Landlord, or to the issue of any ancestors of any deceased or living
partner of Landlord; and/or (ii) to a trust or other entity whose life or term
beneficiaries or owners consist of a spouse, ancestor and/or issue of any
ancestors of any deceased or living partner of Landlord.

10



--------------------------------------------------------------------------------



 



10. Effect of Third Amendment. Except as amended by this Third Amendment, all
terms, covenants, conditions and provisions of the Lease shall continue in full
force and effect.
11. Definitions. Unless otherwise defined in this Third Amendment, all terms not
defined in this Third Amendment shall have the meanings assigned to such terms
in the Lease.
12. Authority. Subject to the assignment and subletting provisions of the Lease,
this Third Amendment shall be binding upon and inure to the benefit of the
parties hereto, their respective heirs, legal representatives, successors and
assigns. Each party hereto and the persons signing below warrant that the person
signing below on such party’s behalf is authorized to do so and to bind such
party to the terms of this Third Amendment.
13. Brokers. Tenant shall be solely responsible for payment of a leasing
commission, if any, owed to Jones Lang LaSalle or any other broker representing
Tenant in connection with this Third Amendment. Tenant shall not be responsible
for payment of any leasing commission, if any, owed to any broker representing
Landlord in connection with this Third Amendment.
14. Miscellaneous.
     (a) Counterparts. This Third Amendment may be signed in two or more
counterparts. When at least one such counterpart has been signed by each party,
this Third Amendment shall be deemed to have been fully executed and each
counterpart shall be deemed to be an original and all counterparts taken
together shall be one and the same Third Amendment.
     (b) Fax/E-mail Signatures. This Third Amendment may be signed by faxed
and/or e-mailed signatures and fax or e-mail signatures hereon shall be deemed
originals for all purposes.
     (c) Incorporation. This Third Amendment is incorporated into the Lease by
reference and all terms and conditions of the Lease (except as expressly
modified herein) are incorporated into this Third Amendment by reference.
     (d) Neutral Interpretation. This Third Amendment shall be interpreted
neutrally between the parties regardless of which party drafted or caused to be
drafted this Third Amendment.
     IN WITNESS WHEREOF, Landlord and Tenant have executed and delivered this
Third Amendment and it shall be effective as of the date first written above:

                      LANDLORD:       TENANT:     CHARLESTON PROPERTIES      
INTUIT INC,     a California General Partnership       a Delaware Corporation  
 
 
                   
By:
Title:
  /s/ Boyd C. Smith
 
Managing Partner       By:
Title:   /s/ R. Neil Williams
 
CFO    

                     
Date:
  1/21/11       Date:   1/21/11    

11



--------------------------------------------------------------------------------



 



EXHIBIT A
APPROVED CONCEPTUAL DRAWINGS FOR EXTERIOR IMPROVEMENTS
ALTERATION CONCEPTS, SITE MASTER PLAN
(GRAPHIC) [f57991f5799101.gif]

12



--------------------------------------------------------------------------------



 



EXHIBIT B
PARKING DESIGN AND LAYOUT AS OF JANUARY 1, 2011
(GRAPHIC) [f57991f5799102.gif]

1